Exhibit 10.119
INDEMNIFICATION AGREEMENT
          This INDEMNIFICATION AGREEMENT is made as of February 23, 2010, by and
between ERIE INDEMNITY COMPANY, a Pennsylvania business corporation (the
“Company”), and Marcia A. Dall (the “Indemnified Person”).
INTRODUCTION
          It is essential to the Company to attract and retain as directors and
officers the most capable persons available.
          The Company wishes the Indemnified Person to continue to serve as an
officer of the Company and the Indemnified Person is willing to continue in such
position with the indemnification and other rights provided hereby.
          In recent years, litigation seeking to impose liability on directors
and officers of publicly-held corporations has become more frequent. Such
litigation is extremely expensive to defend. The possibility of liability for
extremely large sums is a deterrent to persons accepting positions of
responsibility with a public corporation.
          The Indemnified Person is deeply concerned regarding this situation,
as well as the adequacy of the indemnification available under the Company’s
bylaws. It is therefore of critical importance to the Indemnified Person that
adequate provisions be made for advancing costs and expenses of legal defense.
          In recognition of the foregoing, the Company wishes to provide in this
Agreement for the indemnification of, and the advancement of expenses to, the
Indemnified Person to the fullest extent (whether partial or complete) permitted
by Pennsylvania law and as set forth in this Agreement, and, to the extent
insurance is maintained, for the continued coverage of the Indemnified Person
under the Company’s directors’ and officers’ liability insurance policies.
          NOW, THEREFORE, in consideration of the premises and of the
Indemnified Person continuing to serve the Company, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE ONE
INTERPRETIVE RULES; DEFINITIONS
     Section 1.1. General Interpretive Rules.
          For purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires, (i) terms defined in this Article have
the meanings assigned to them in this Article and include the plural as well as
the singular; (ii) references herein to “Sections” without reference to a
document are to designated Sections of this Agreement; (iii) “including” means
“including but not limited to;” and (iv) “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular provision.

    Section 1.2. Definitions.

          Agreement means this Indemnification Agreement as executed by the
parties hereto as of the date first written above or, if amended, as amended.
          Board means the Board of Directors of the Company.

114



--------------------------------------------------------------------------------



 



          Derivative Proceeding means a Proceeding brought by or in the right of
the Company or one of its subsidiaries to procure a judgment in its favor.
          Entity means a corporation, business, general or limited partnership,
limited liability partnership, limited liability company, reciprocal insurance
exchange, joint venture, trust, employee benefit plan or trust, or other
enterprise.
          Fine means any fine, penalty or, with respect to an employee benefit
plan, any excise tax or penalty assessed with respect thereto.
          Litigation Costs means reasonable costs, charges and expenses,
including attorneys’ fees, reasonably incurred in the investigation, defense or
prosecution of or other involvement in any Proceeding and any appeal therefrom,
and the reasonable costs of appeal, attachment and similar bonds.
          Losses means the total amount which the Indemnified Person becomes
legally obligated to pay in connection with any Proceeding, including judgments,
Fines, amounts paid in settlement and Litigation Costs.
          Proceeding means any threatened, pending or completed action, suit,
proceeding or investigation, whether of a civil, criminal, administrative or
investigative (whether external or internal to the Company) nature, and whether
formal or informal, in which the Indemnified Person is or was a director,
officer or employee of the Company, or is or was serving at the request of the
Company as a director, officer, partner, member, employee, agent or trustee of
another Entity.
ARTICLE TWO
INDEMNIFICATION
     Section 2.1. Proceedings by Third Parties.
          The Company shall indemnify the Indemnified Person if he or she was or
is a party or is threatened to be made a party to a Proceeding (other than a
Derivative Proceeding) against Losses incurred in connection with such
Proceeding to the fullest extent permitted by Pennsylvania law.
     Section 2.2. Derivative Proceedings.
          (a) Except as provided in Section 2.2(b), the Company shall indemnify
the Indemnified Person if he or she was or is a party to, or is threatened to be
made a party to, or otherwise involved in, a Derivative Proceeding against
amounts paid in settlement and Litigation Costs incurred in connection with the
defense or settlement of such Derivative Proceeding to the fullest extent
permitted by Pennsylvania law.
          (b) No indemnification under Section 2.2(a) shall be made in respect
of any claim, issue or matter in a Derivative Proceeding as to which the
Indemnified Person shall have been adjudged to be liable to the Company unless
and only to the extent that a court of competent jurisdiction or the court in
which such Proceeding was brought determines upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, the
Indemnified Person is fairly and reasonably entitled to indemnity for the
expenses that a court of competent jurisdiction or other court deems proper.
     Section 2.3. No Presumptions Based on Manner Proceeding is Terminated.
          The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Indemnified Person is not entitled to
indemnification or the advancement of Litigation Costs to the fullest extent
permitted by Pennsylvania law.
     Section 2.4. Indemnification for Expenses of Successful Party.
          Notwithstanding any other provision hereof, to the extent that the
Indemnified Person has been successful on the merits or otherwise in defense of
any Proceeding or in defense of any claim, issue or matter

115



--------------------------------------------------------------------------------



 



therein, he or she shall be indemnified against Litigation Costs actually and
reasonably incurred by the Indemnified Person in connection therewith.
     Section 2.5. Advances of Litigation Costs.
          At the request of the Indemnified Person, Litigation Costs incurred by
the Indemnified Person in any Proceeding shall be paid by the Company in advance
of the final disposition of such Proceeding to the fullest extent permitted by
Pennsylvania law with the undertaking of the Indemnified Person, which
undertaking is hereby given, to repay the amount if it is ultimately determined
that he or she is not entitled to be indemnified by the Company as authorized by
Pennsylvania law.
     Section 2.6. Determination of Right to Indemnification or Advancing of
Expenses Upon Application; Procedure Upon Application.
          (a) Indemnification under Sections 2.1 and 2.2 shall be made promptly,
and in any event within 90 days of the Indemnified Person’s written request
therefore, unless a determination is made reasonably and within such 90-day
period by the Company, in the manner provided in Section 2.6(b), that the
Indemnified Person is not entitled to indemnification under Pennsylvania law.
          (b) The determination to be made by the Company under Section 2.6(a)
shall be based on the facts known at the time and shall be made (i) by the Board
of Directors by a majority vote of a quorum consisting of directors who were not
parties to the Proceeding (“disinterested directors”); (ii) if such a quorum is
not obtainable, by independent legal counsel in a written opinion; or (iii) if
such a quorum is obtainable and a majority vote of a quorum of disinterested
directors so directs, by independent legal counsel in a written opinion; or
(iv) by the shareholders of the Company.
          (c) The right to indemnification hereunder shall be enforceable by the
Indemnified Person in any court of competent jurisdiction if the Indemnified
Person’s claim therefore is denied, in whole or in part, in the manner provided
herein, or if no disposition of such claim is made within the aforesaid 90-day
period.
          (d) It shall be a defense to an action under Section 2.6(c) that the
Indemnified Person has not met the standards of conduct under Pennsylvania law
which make it permissible hereunder for the Company to indemnify the Indemnified
Person for the amount claimed, but the burden of proving such defense shall be
on the Company. Neither the failure of the Company (including the Board,
independent legal counsel, or its shareholders, as the case may be) to have made
a determination prior to the commencement of such action that indemnification of
the Indemnified Person is proper in the circumstances because the Indemnified
Person has met the applicable standards of conduct under Pennsylvania law, nor
an actual determination by the Company (including the Board, independent legal
counsel, or its shareholders, as the case may be) that the Indemnified Person
had not met such applicable standards of conduct, shall be a defense to the
Indemnified Person’s action or create a presumption that the Indemnified Person
had not met the applicable standards of conduct.
          (e) The Indemnified Person’s Litigation Costs incurred in connection
with successfully establishing his or her right to indemnification or advances,
in whole or in part, shall also be indemnified by the Company.
          (f) With respect to any Proceeding (other than a Derivative
Proceeding) for which indemnification is requested, the Company will be entitled
to participate therein at its own expense and, except as otherwise provided
below, the Company may assume the defense thereof, with counsel satisfactory to
the Indemnified Person. After notice from the Company to the Indemnified Person
of its election to assume the defense of a Proceeding, the Company will not be
liable to the Indemnified Person under this Agreement for any Litigation Costs
subsequently incurred by the Indemnified Person in connection with the defense
thereof, other than as provided below. The Company shall not settle any
Proceeding in any manner which would impose any penalty or limitation on the
Indemnified Person without his or her written consent. The Indemnified Person
shall have the right to employ counsel in any Proceeding but the fees and
expenses of such counsel incurred after notice from the Company of its
assumption of the defense of the Proceeding shall be at the expense of the
Indemnified Person, unless (i) the employment of counsel by the Indemnified
Person has been authorized by the Company; (ii) the

116



--------------------------------------------------------------------------------



 



Indemnified Person shall have reasonably concluded that there may be a conflict
of interest between the Company and the Indemnified Person in the conduct of the
defense of a Proceeding; or (iii) the Company shall not in fact have employed
counsel to assume the defense of a Proceeding, in each of which cases the fees
and expenses of the Indemnified Person’s counsel shall be advanced by the
Company.
     Section 2.7. Exclusions.
          (a) The Company shall not be liable to make any payment hereunder
(whether in the nature of indemnification or contribution) to the extent payment
is actually made to the Indemnified Person under a valid, enforceable and
collectible insurance policy (the “Insurance Policy”). If the Indemnified Person
is required to pay any amount that the Company is obligated to pay hereunder
except for the exclusion in this subsection, before payment is reasonably
expected to be made under the Insurance Policy, the Company shall promptly
advance the amount the Indemnified Person is required to pay for which the
Company is liable hereunder. Any advance by the Company shall be made with the
undertaking of the Indemnified Person, which hereby is given, that the
Indemnified Person shall immediately pay over to the Company, from the funds the
Indemnified Person later receives under the Insurance Policy, an amount equal to
the amount which the Company advanced pursuant to this subsection.
          (b) The Company shall not be liable hereunder for amounts paid in
settlement of a Proceeding effected without its written consent, which consent
may not be unreasonably withheld. Without intending to limit the circumstances
in which it would be unreasonable for the Company to withhold its consent to a
settlement, the parties agree that it would be unreasonable for the Company to
withhold its consent (i) to a settlement in an amount that did not exceed, in
the judgment of the Board, the estimated amount of Litigation Costs of the
Indemnified Person to litigate the Proceeding to conclusion or (ii) with respect
to a Proceeding other than a Derivative Proceeding, to any settlement proposed
by the Indemnified Person unless a determination is made reasonably and within
90 days of being proposed by the Company, in the manner provided in
Section 2.6(b), that the Indemnified Person is not entitled to indemnification
under Pennsylvania law.
          (c) The Company shall not be liable hereunder for any Fine imposed by
law which the Company is prohibited by applicable law from paying as indemnity
or otherwise.
          (d) Indemnification pursuant to this Agreement shall not be made by
the Company in any case where the Indemnified Person’s act or failure to act
giving rise to the claim for indemnification is determined by a court to have
constituted willful misconduct or recklessness.
     Section 2.8. Contribution.
          In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for herein is held by a
court of competent jurisdiction to be unavailable to the Indemnified Person in
whole or part, the parties agree that, in such event, the Company shall
contribute to the payment of the Indemnified Person’s Losses in an amount that
is just and equitable in the circumstances, taking into account, among other
things, contributions by other directors and officers of the Company pursuant to
indemnification agreements to which they are parties with the Company or
otherwise. The Company and the Indemnified Person agree that, in the absence of
personal enrichment of the Indemnified Person, or acts of intentional fraud or
dishonesty or criminal conduct on the part of the Indemnified Person, it would
not be just and equitable for the Indemnified Person to contribute to the
payment of Losses arising out of a Proceeding (including a Derivative
Proceeding) in an amount greater than: (i) in a case where the Indemnified
Person is a director of the Company or any of its subsidiaries but not an
officer of either, the amount of all annual Board and committee retainers and
meeting fees paid to the Indemnified Person for serving as a director during the
12 months preceding the commencement of such Proceeding; or (ii) in a case where
the Indemnified Person is a director of the Company or any of its subsidiaries
and is an officer of either, the amount set forth in clause (i) plus 5% of the
annual base salary paid to the Indemnified Person for serving as such officer(s)
during the 12 months preceding the commencement of such Proceeding; or (iii) in
a case where the Indemnified Person is only an officer of the Company or any of
its subsidiaries, 5% of the annual base salary paid to the Indemnified Person
for serving as such officer(s) during the 12 months preceding the commencement
of such Proceeding. The Company shall contribute to the payment of Losses
covered hereby to the extent not payable by the Indemnified Person pursuant to
the contribution provisions set forth in the preceding sentence.

117



--------------------------------------------------------------------------------



 



     Section 2.9. Notice to the Company; Cooperation.
          (a) The Indemnified Person shall give the Company notice, as soon as
practicable, of any claim made against the Indemnified Person for which
indemnification will be or could be sought hereunder.
          (b) The Indemnified Person shall give the Company such cooperation and
information as it may reasonably require in connection with any claim by the
Indemnified Person hereunder.
     Section 2.10. Other Rights and Remedies.
          The rights provided hereby shall not be deemed exclusive of any other
right to which the Indemnified Person may be entitled under any statute,
applicable charter or bylaw provision, agreement, vote of shareholders or of
disinterested directors or otherwise, both as to action in the Indemnified
Person’s official capacity and as to action in another capacity while holding
such office, and shall continue after the Indemnified Person ceases to serve the
Company in the position identified in the Introduction hereof.
     Section 2.11. Serving at the Company’s Request.
          References in Article Two to “serving at the request of the Company”
include service with respect to any employee benefit plan or trust, its
participants or beneficiaries.
     Section 2.12. Proceedings Initiated by the Indemnified Person.
          No payment pursuant to this Agreement shall be made by the Company to
indemnify or advance funds to the Indemnified Person for Litigation Costs with
respect to Proceedings initiated, brought, participated in or joined in
voluntarily by the Indemnified Person and not by way of affirmative defense or
counterclaim, except with respect to Proceedings brought to establish or enforce
a right to indemnification or advancement of Litigation Costs under this
Agreement or as otherwise required by Pennsylvania law, but such indemnification
or advancement of Litigation Costs may be provided by the Company in specific
cases if, by majority vote, the Board of Directors finds it to be appropriate.
ARTICLE THREE
MISCELLANEOUS
     Section 3.1. Binding Effect.
          This Agreement shall be binding upon all successors and assigns of the
Company (including any transferee of all or substantially all of its assets and
any successor by merger or operation of law) and shall inure to the benefit of
the heirs, personal representatives and estate of the Indemnified Person.
     Section 3.2. Savings Clause.
          If all or any portion of any section hereof is held invalid or
unenforceable on any ground by any court of competent jurisdiction, the Company
nevertheless shall indemnify the Indemnified Person for his or her Losses to the
full extent permitted by any applicable portion hereof that has not been held
invalid or unenforceable or by any other applicable law.
     Section 3.3. Governing Law.
          The validity, construction, enforcement and interpretation of this
Agreement shall be governed by the internal law (and not the law of conflicts)
of Pennsylvania. This Agreement, in accordance with the Company’s bylaws, is
intended to indemnify and advance Litigation Costs to an Indemnified Person to
the fullest extent permitted by Pennsylvania law. As used herein, “to the
fullest extent permitted by Pennsylvania law” means to the fullest extent
permitted by Pennsylvania law as the same exists or hereafter may be amended,
but in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than such law
permitted the Company to provide prior to such amendment.

118



--------------------------------------------------------------------------------



 



     Section 3.4. Effect of Headings.
          The Introduction and Article and Section headings herein are for
convenience only and shall not affect the construction hereof.
     Section 3.5. Notices.
          (a) Any notice, request or other communication hereunder to or on the
Company or the Indemnified Person shall be in writing and delivered or sent by
postage prepaid first-class mail, as follows: (i) if to the Company, addressed
to Erie Indemnity Company, 100 Erie Insurance Place, Erie, Pennsylvania 16530,
“Attention: Corporate Secretary;” and (ii) if to the Indemnified Person,
addressed to the Indemnified Person at the address shown on the signature page
hereof.
          (b) Either address referred to in the preceding subsection may be
changed from time to time and shall be the most recent such address furnished in
writing by the party whose address has changed to the other party in the manner
specified in the preceding subsection.
     Section 3.6. Counterparts.
          This Agreement may be executed in any number of counterparts. Each
counterpart of an agreement so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same instrument. In
making proof of this Agreement, it shall not be necessary to produce or account
for more than one counterpart.
     Section 3.7. Subrogation.
          In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnified Person, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of those documents necessary to enable the Company effectively to bring suit to
enforce such rights.
          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first written above.

            ERIE INDEMNITY COMPANY
      By:  /s/ Terrence W. Cavanaugh         Name:   Terrence W. Cavanaugh     
  Title:   President and CEO        INDEMNIFIED PERSON
      /s/ Marcia A. Dall       Name:   Marcia A. Dall      Address:  4891
Equestrian
Erie, PA 16506     

119